Citation Nr: 1103228	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder other than 
pseudofolliculitis barbae (PFB) (claimed as skin rash, 
infections, and sores). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to November 
1977 and from January 1991 to July 1991.  The Veteran also had 
additional service in the Army Reserves.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In October 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

In March 2010, the Board remanded the case for further action by 
the originating agency.  The case has now returned to the Board 
for further appellate action.


FINDING OF FACT

A skin disorder other than PFB was not present in service and is 
not the result of a disease or injury in service.


CONCLUSION OF LAW

A skin disorder other than PFB was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a 
skin disorder other than PFB as it was incurred during his period 
of active duty service in Southwest Asia.  The Veteran testified 
in October 2009 that he first manifested a skin rash on his back 
and chest while on active duty during the Gulf War and related 
the onset of this rash to exposure to the desert elements and 
chemical substances.  
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service treatment records are negative for evidence of a skin 
disorder other than PFB.  Physical examinations conducted 
throughout the Veteran's two periods of active duty service 
contain no complaints or findings related to a skin disorder 
other than PFB, and the Veteran's May 1991 redeployment 
examination showed that his skin was normal.  The Veteran's May 
1991 demobilization paperwork did indicate some kind of "rash, 
skin infection, or sore[ ]" was present during his deployment in 
Southwest Asia, but the exact nature of the condition was not 
specified.  The Veteran also denied having any skin problems on 
his May 1991 redeployment report of medical history.  

The post-service record contains several diagnoses of skin 
conditions other than PFB.  In March 1995 the Veteran was 
diagnosed with dermatitis on his back and he was most recently 
treated in March 2004 at the Temple VA Medical Center (VAMC) for 
an itchy rash on his back diagnosed as eczema.  While the 
available treatment records do not confirm the presence of a skin 
disorder since the Veteran's claim for service connection was 
received in March 2006, the Veteran testified in October 2009 
that his skin rash was still present over his back, chest, and 
shoulders.  Lay evidence in the form of statements or testimony 
by a claimant is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  The Board finds that the Veteran 
is competent to report the presence of a skin rash, and the 
record therefore establishes the presence of a current 
disability.  

In addition, the Veteran has reported the presence of a skin 
condition other than PFB during service.  While the service 
treatment records do not document such a skin disorder, the 
Veteran is competent to report that it occurred.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Resolving 
reasonable doubt in his favor, the Board finds that two of the 
three elements necessary for service connection-a current 
disability and an in-service injury-are demonstrated.

With respect to the third element of service connection, a nexus 
between the current disability and the injury during service, the 
Board notes that the Veteran has reported a continuity of 
symptoms.  Although his hearing testimony in October 2009 was 
somewhat unclear regarding the exact history of his disability, 
the Veteran seemed to report that he first experienced a skin 
rash during service that continued after his separation from 
active duty.  He treated the disability with over-the-counter 
creams until December 1992, when he began treatment for the 
condition with VA physicians.  

Lay statements, such as those made by the Veteran, are considered 
competent in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

In this case, the Board finds that the Veteran's history 
regarding the onset and continuity of a skin disorder other than 
PFB since service is not credible.  While he has recently 
reported the onset of a skin rash during service, service records 
do not document any findings of a skin disorder other than PFB.  
Moreover, the Veteran's reported history regarding his skin 
disability has been inconsistent during service and in the post-
service record.  Although the Veteran reported the presence of a 
nonspecified skin rash on his May 1991 Southwest Asia 
demobilization evaluation, that same month he denied having any 
skin problems on his redeployment report of medical history.  His 
post-service statements have also been inconsistent regarding the 
onset of his disability; in a September 2006 statement to VA the 
Veteran initially reported that his skin condition began to 
appear a year after service, while later in the same statement he 
reported the onset of the disorder during active duty service.  

There is also no medical evidence of a skin disorder until March 
1995, almost four years after his separation from active duty, 
when the Veteran was initially diagnosed with dermatitis on his 
back at the VAMC.  The Veteran did not report having any skin 
complaints during a March 1994 Gulf War Registry examination at 
the VAMC, and no abnormalities of the skin were noted during an 
August 1994 VA general medical examination aside from calluses of 
the feet.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (holding that lay statements were not rendered insufficient 
by the absence of confirming medical evidence, but that the 
evidence could serve to support a finding that lay statements 
were not credible).  Although the Veteran later reported a 
history of skin problems dating back to 1991 to his treating 
physicians, this history was not provided until several years 
after his initial diagnosis.  As the Veteran's statements and 
history regarding the onset of his claimed skin disorder have 
been inconsistent throughout the claims period and even during 
service, the Board finds that such statements are not credible.  

The record also contains no competent medical evidence of a nexus 
between the Veteran's current skin disability and his active duty 
service.  None of his treating physicians have identified a link 
between the Veteran's current skin complaints and service, and 
the Veteran was not diagnosed with a chronic skin condition at 
the time of his separation from active duty service.  The Board 
has also considered the testimony of the Veteran connecting his 
current skin condition to service and exposure to the desert and 
various chemicals, but as noted above, has found such statements 
not credible.  In any event, as a lay person, the Veteran is not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover 
v. West, 12 Vet. App. 109, 112 (1999).  

In sum, the post-service medical evidence of record shows that 
the first evidence of the Veteran's claimed disability was 
several years after his separation from active duty service.  In 
addition, there is no competent medical evidence or credible lay 
evidence that the Veteran's skin condition other than PFB is 
related to his active duty service.  The Board therefore 
concludes that the evidence is against a nexus between the 
Veteran's claimed disability and his active duty service.  
Accordingly, the Board must conclude that the preponderance of 
the evidence is against the claim, and it is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a March 2006 letter.  
The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in an August 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 
VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice, specifically notice of the Dingess 
elements, was provided after the initial adjudication of the 
claim, this timing deficiency was remedied by the issuance of 
VCAA notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the September 2010 SSOC. Therefore, any timing 
deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment from 
various facilities, and records from the Social Security 
Administration (SSA).  While the Veteran has indicated the 
presence of additional VA treatment records pertaining to the 
period between January 1994 and December 1996 that have not been 
associated with the record, a formal finding of the 
unavailability of these records was made in a February 2008 
memorandum as the VA facility in question denied having any 
records for the indicated period.  See 38 C.F.R. § 3.159(c)(2) 
(VA may cease attempts to obtain government records if it 
concludes that the records do not exist or that further attempts 
to obtain the records would be futile).  In any event, the record 
does contain records of VA treatment from a different facility 
covering the period specified by the Veteran.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been provided a VA examination in response to 
his claim for a skin disorder other than PFB.  The Veteran 
underwent a VA examination in November 2008 that specified it was 
for dermatological conditions including dermatitis and eczema, 
however, the examination report only addressed the Veteran's 
service-connected PFB and did not identify any additional skin 
disorders.  The Board finds that a VA examination is not required 
in this case as the record does not contain competent evidence 
that the Veteran's claimed skin disorder may be associated with 
service.   The only evidence of a link between the Veteran's 
disability and service are the lay statements of the Veteran, and 
as noted above, the Board has found that the Veteran's history 
regarding the onset of his condition is not credible.  Hence, the 
Veteran's statements do not serve to trigger the duty to provide 
an examination or obtain a medical opinion.  See Buchanan v. 
Nicholson, supra.  A VA examination is therefore not required by 
the duty to assist in this case.

The Board also finds that VA has complied with the March 2010 
remand orders of the Board.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  In response to the Board's remand, the 
Veteran's SSA records were associated with the claims folder.  
They did not indicate the presence of a chronic skin disorder 
other than PFB, and a VA examination was not required pursuant to 
the Board's March 2010 remand.  The case was then readjudicated 
in a September 2010 supplemental statement of the case (SSOC), 
and the Board finds that VA has complied with the remand orders 
of the Board.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  




ORDER

Entitlement to service connection for a skin disorder other than 
PFB (claimed as skin rash, infections, and sores) is denied. 




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


